Citation Nr: 0912468	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service 
connection for sleep apnea.

2.	Entitlement to service 
connection for a bilateral knee disorder.

3.	Entitlement to service 
connection for hypertension.

4.	Entitlement to service 
connection for blisters of the skin.

5.	Entitlement to service 
connection for impotence.

6.	Entitlement to service 
connection for diabetes mellitus.

7.	Entitlement to service 
connection for residuals of a crush injury to the right foot.

8.	Whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a cervical spine injury.

9.	Whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for cold injury, right foot.

10.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
jungle rot, bilateral feet.

11.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
sinus and throat condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1963, and from February 1964 to April 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits sought 
on appeal. Also, during the pendency of the appeal, the 
Veteran testified during a July 2000 hearing at the RO before 
a Decision Review Officer (DRO).

In the May 2005 rating decision on appeal, the RO denied a 
petition to reopen a claim for service connection for cold 
injury, right foot, since claimed as a generalized right foot 
injury. Previously, a February 1999 RO decision denied 
service connection only as to a cold injury of the right 
foot. As the Veteran did not appeal that decision it became 
final on the merits, and new and material evidence is 
required to reopen the denied claim. 38 C.F.R. § 3.156. 
However, the newly raised claim for service connection for 
residuals of a crush injury to the right foot is based on an 
entirely separate precipitating in-service event from a cold 
weather injury, and therefore represents a distinct original 
claim for compensation. See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008). The Board has characterized this issue 
accordingly.

The Board is deciding several of the Veteran's original 
claims for service connection, apart from that pertaining to 
a right foot injury. This claim, along with the Veteran's 
petitions to reopen are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Sleep apnea was not incurred in service.

2.	A bilateral knee disorder was not incurred in service.

3.	Hypertension was not incurred in service, nor may it 
presumed to have been so incurred. 

4.	Blisters of the skin were not incurred in service.

5.	The Veteran does not currently have a disability claimed 
as impotence.

6.	The Veteran does not currently have diabetes mellitus.




CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.	The criteria for the establishment of service connection 
for a bilateral knee disorder are not met. 38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.	The criteria for the establishment of service connection 
for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.	The criteria for the establishment of service connection 
for blisters of the skin are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.	The criteria for the establishment of service connection 
for impotence are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

6.	The criteria for the establishment of service connection 
for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims presently being decided through VCAA 
notice correspondence dated December 2004. The January 2006 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for entitlement to service connection. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, a 
March 2006 supplemental letter provided notice concerning 
both the disability rating and effective date elements of a 
pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
December 2004 VA notice met this standard in that it preceded 
issuance of the May 2005 rating decision on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), service personnel records, and VA outpatient 
treatment records. Based upon information indicating that 
some STRs were in fact missing from the claims file, 
specifically instances of hospitalization for right foot and 
neck injuries, the RO contacted the National Personnel 
Records Center (NPRC) to obtain the corresponding medical 
records. The NPRC responded that it could not locate the 
requested documents. The RO also undertook to inform the 
Veteran of several types of alternative evidence he could 
provide establishing in-service medical history, apart from 
his complete STRs.       VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Dec. 
13, 2005) (providing procedures by which Regional Office will 
develop case for medical evidence from alternative sources 
where original records were destroyed by fire at NPRC in 
1973). An August 2008 RO formal memorandum to the claims file 
indicates the unavailability of hospital records for the 
right foot and neck injuries that Veteran has alleged 
transpired during service from two locations where he 
indicated he may have received treatment.  

The Board has considered the Veteran's contention that a VA 
medical examination would assist in resolving the issues 
presently for consideration. Under McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), VA has a duty to provide a medical 
examination in a service connection claim when: (1) there is 
competent evidence of a current disability, or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that a precipitating event, injury, or disease occurred in 
service; (3) and evidence establishing that the disability or 
symptoms may be associated with the claimant's service; and 
(4) there is insufficient medical evidence to make a decision 
on the claim. Here, there is sufficient indication of the 
current disabilities claimed, the first criterion stated, 
with the absence of claimed impotence and diabetes mellitus. 
For reasons specified below, however, on those claims for 
which a current disability is shown, there is no indication 
of precipitating in-service injury, or otherwise an 
association to service to merit further inquiry by way of 
obtaining a VA medical examination and opinion.

In support of his claims, the Veteran has provided copies of 
medical records from private treatment providers and several 
personal statements. He has testified during a July 2000 DRO 
hearing. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R.§ 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain disorders involving what are recognized as diseases 
of a chronic nature,  such as arthritis and cardiovascular-
renal disease (including hypertension), will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service to support a 
finding of service connection on a direct basis, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008). 

In situations where the service records are incomplete, lost 
or presumed destroyed through no fault of the veteran, VA has 
a heightened duty to assist him in the development of his 
case, as well as a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

As indicated, the RO's attempts to obtain comprehensive in-
service hospitalization records following identified right 
foot and neck injuries have been unsuccessful to date. The 
original claims which the Board presently decides are for 
other claimed disorders and ostensibly would have little or 
no connection to these injuries, and thus the absence of 
these treatment records has not had a detrimental effect upon 
adjudication of the claims below.

Sleep Apnea

The record does not indicate or suggest a basis to associate 
current diagnosed sleep apnea with any incident of the 
Veteran's service. Hence, the Board is denying this claim on 
appeal.

In August 2002, the Veteran underwent a sleep study at a 
private facility which resulted in the diagnosis of 
obstructive sleep apnea. Consequently, there is a current 
diagnosis available for the disability claimed. This finding 
meets the initial criterion for service connection under 
Hickson of a present disability, but the determinative 
question remains as to whether a sleep apnea disorder has a 
causal nexus to the Veteran's service. See Watson v. Brown, 4 
Vet. App. 309, 314 (1993), citing Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
38 C.F.R. § 3.303(d). See also Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004). See too, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (where the dispositive issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to that effect is required, contrary to where the 
issue at hand is amenable to lay witness observation or 
testimony).

On the subject of likely etiology, there was no instance of 
complaints, symptoms, or suspected or confirmed diagnosis 
pertaining to a sleep disorder documented during service. 
There is a similar absence of relevant symptomatology from 
separation from service in 1968 up until the above-referenced 
diagnosis of sleep apnea disorder obtained in August 2002. 
See 38 C.F.R. § 3.303(b); Clyburn v. West, 12 Vet. App. 296, 
302 (1999) (holding that medical evidence is generally 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated, 
if the condition is not one where a layperson's observations 
would be competent). See also Maxson v. Gober, 230 F.3d 1330   
(Fed. Cir. 2000) (providing that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim). This 2002 report rather provides 
the first diagnosis of sleep apnea which has been made 
available. The medical summary provided and accompanying 
sleep study report are limited in scope to current diagnosis 
and treatment, and do not address the cause of sleep 
difficulties, including whether having had any connection to 
the Veteran's service. Accordingly, there is no competent 
evidence of a nexus between sleep apnea and service as a 
basis to substantiate this claim. 

Bilateral Knee Disorder

As there is no medical evidence demonstrating that a 
bilateral knee disorder is associated with the Veteran's 
service, this claim is being denied.

The report of the Veteran's November 1963 examination for 
purpose of separation from his initial period of active duty 
service did not state any findings as to a knee injury 
transpiring in service, or any other injury or disability 
having manifested during that time period. A June 1966 review 
examination indicates that aside from a skin test and chest 
x-ray which were normal despite exposure to tuberculosis at 
one point, the Veteran denied all other medical or surgical 
diseases or injuries. A February 1968 separation examination 
was also absent indication of other reported diseases or 
injuries. 

Records of VA outpatient treatment in March 1999 indicate a 
history of degenerative joint disease in the knees. The knees 
had some crepitus on motion, and were absent edema. A May 
2000 VA orthopedic evaluation indicated an assessment in part 
of arthritis of the bilateral knees as established by x-ray 
evidence. 
A September 2002 consultation observed post-traumatic 
residual pain in the knee and foot. A physician's April 2003 
evaluation provides reference to bilateral knee pain, 
suspected degenerative joint disease, with the Veteran's own 
report that the knee had popped out of the socket. 

The indication of degenerative arthritis of the bilateral 
knees providing evidence of a current disability, there must 
further exist a causal relationship to the Veteran's service 
to warrant service connection. Based upon the above, however, 
there was no precipitating injury during his service, or 
otherwise treatment in the interim from service up until the 
present time. As to whether there was any prior knee injury 
to substantiate the instant claim, STRs are absent mention of 
this. The lack of documented injury does not end the inquiry 
into etiology, if there is competent lay testimony as to the 
claimed incident. See e.g., Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder). However, those 
incidents which the Veteran has described from service 
involve foot, neck and other injuries but do not concern any 
readily apparent knee injury. As such, the medical evidence 
as well as other competent findings of record do not support 
the conclusion that a bilateral knee disorder has any 
relationship to the Veteran's service. 

Hypertension

The claim for service connection for hypertension must be 
denied absent indication that this is a disorder of service 
origin.
The Veteran's November 1959 enlistment examination for his 
first period of active duty service notes a blood pressure 
reading of 130 (systolic) / 70 (diastolic).             The 
blood pressure reading taken on a November 1963 separation 
examination was 108 / 66.

On a February 1964 examination for enlistment in a second 
period of active duty service the Veteran's blood pressure 
was 120 / 70. On his February 1968 examination blood pressure 
was 120 / 80.

The report of VA treatment dated March 1999 indicates the 
presence of essential hypertension for which the Veteran did 
not intend to take medication but preferred to stay on a low 
sodium diet. 

A September 2004 outpatient record indicates the Veteran 
underwent reevaluation of hypertension. The blood pressure 
reading obtained was 161 (systolic) / 77 (diastolic). His 
systolic blood pressure remained high, and the physician 
prescribed several changes in medication.

While there is a present diagnosis of hypertension of record, 
the clinical test results from service showed normal blood 
pressure, and there is likewise no evidence of hypertension 
manifested to at least a compensable degree within one-year 
of service discharge to warrant a presumption of service 
incurrence. See 38 C.F.R. §§ 3.307, 3.309(a). The current 
treatment records do not state any plausible basis upon which 
to relate hypertension with an instance of service through 
offering any opinion on etiology, to show a nexus to service. 
In summary, there is no reason to indicate hypertension has 
any connection to the Veteran's service, and under the 
circumstances there is no evidentiary basis to support the 
claim. 

Blisters of the Skin

In the absence of evidence of a dermatological disorder 
similar to the claimed disability during service, and 
evidence indicating a nonservice-related etiology, this claim 
is being denied.

On a March 1999 VA general medical consultation, the Veteran 
stated he was using lotrimin cream on his feet twice a day 
with no new blisters. He had been exposed to a fire incident 
in January of that year that occurred in a building at his 
place of employment, and had developed a rash on the face and 
right side of the body since then. Objectively the physician 
did not identify any blisters on the feet. There were some 
hypopigmented lesions on the lower lip and fissuring of the 
feet of several years duration. There was a papular rash on 
the face more pronounced on the right side, and a few papular 
rashes on the body. The assessment in part was possible 
dermatitis from irritants caused from exposure to smoke on 
the face and right side of the body. Other records from this 
time period refer to the presence of stuccokeratosis.

A May 1999 podiatry consult observed that the skin surface of 
the feet was well-hydrated and without lesions, 
plantarkeratosis, or signs of infection or cellulitis.        
A November 1999 general consultation indicated chronic tinea 
pedis.
On a December 1999 podiatry consult, the diagnosis was 
chronic tinea pedis, plantar callosity, and irritant 
dermatitis of the finger web spaces.  

The preceding demonstrates that the skin rash to the face and 
right side associated with blisters has a directly identified 
link to an event post-service, in which the Veteran had close 
exposure to a fire at a building in his place of employment 
in January 1999. A March 1999 VA physician's evaluation 
stated an assessment of possible dermatitis from irritants 
caused by smoke exposure. There is no indication of any 
dermatological disorder during service, or otherwise 
preceding the above incident. Thus, the preponderance of the 
medical evidence is clearly against finding that a disorder 
manifested by blisters of the skin was originally incurred 
during service.

Impotence

The current record is absent any evidentiary finding to 
support a diagnosis of the claimed disorder of impotence. 

Under VA law, the initial criterion to establish service 
connection is competent evidence that the veteran has the 
current disability claimed. Moore v. Nicholson, 21 Vet. App. 
211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."). 
See also Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). See, too, Degemetich 
v. Brown, 104 F.3d 1328 (Fed Cir. 1997). 
 
Upon consideration of the medical evidence in this case the 
Veteran has not sought or obtained treatment at any point for 
erectile dysfunction. The records of VA outpatient treatment 
are silent for mention of complaints or findings as to this 
claimed disorder. There are no identified sources of any 
further treatment records the Veteran has mentioned that 
would potentially substantiate the present claim.        As 
stated, the finding of a current disability is the first 
necessary condition to establish service connection. Since 
there is no competent evidence the Veteran presently has the 
claimed disability, the claim therefore cannot be 
established.  

Diabetes Mellitus

There is no medical evidence stating a confirmed or suspected 
diagnosis of diabetes mellitus, and absent evidence of a 
current disability, this claim must be denied. 

Given that a diagnosis of diabetes mellitus is not found, 
there is no further need for inquiry into the likely etiology 
of the same. In reviewing the merits of the claim, the Board 
is aware that regulations provide that a veteran who served 
in the Republic of Vietnam during the Vietnam era, as in this 
case, shall be presumed to have had exposure to herbicides 
during service. 38 C.F.R. § 3.307(a)(6)(iii) (2008). Diabetes 
mellitus is also amongst those disorders that may be 
presumptively service-connected due to underlying herbicide 
exposure. 38 C.F.R. § 3.309(e). However, application of these 
provisions is nonetheless contingent upon a preliminary 
diagnosis of diabetes (or other illness listed under 38 
C.F.R. § 3.309(e)), and for the reasons indicated a competent 
diagnosis of diabetes mellitus is not of record.


Conclusion

The foregoing reflects a decision on the above claim 
primarily in view of the medical evidence. To the extent the 
Veteran has offered his own assertions in support of the 
etiology any claimed disorder, as a layperson without medical 
background and training his statement on medical causation 
cannot be dispositive and requires consistent evidence from a 
qualified treatment provider. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board is denying the claims on appeal 
for service connection for sleep apnea, a bilateral knee 
disorder, hypertension, blisters of the skin, impotence, and 
diabetes mellitus. The preponderance of the evidence is 
unfavorable on the claims, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for hypertension is denied.

Service connection for blisters of the skin is denied.

Service connection for impotence is denied.

Service connection for diabetes mellitus is denied.



REMAND

The Board is remanding the claim for service connection for 
residuals of a crush injury to the right foot, apart from a 
separate claimed cold weather injury, to obtain a VA medical 
opinion on the current diagnosis and likely etiology of all 
injury residuals. Also remanded are the Veteran's petitions 
to reopen to afford him comprehensive notice on the 
evidentiary requirements to substantiate these matters. 

Pertaining to the claimed right foot crush injury, in hearing 
testimony before a  DRO in July 2000, the Veteran described 
an incident in service in which he and other members of his 
unit were situated in a rubber plantation between Cam Ranh 
Bay and Phan Rang when the unit was ambushed. The unit began 
to abandon this position and in this process a driver in 
military truck nearby the Veteran accidently ran over another 
individual and the vehicle then came to rest on the Veteran's 
right foot.

Service treatment records that are available provide no 
further mention of an actual foot injury. As stated, the RO's 
development measures to acquire records of in-service 
hospitalization for the claimed injury including by way of a 
records inquiry with the National Personnel Records Center, 
have been unsuccessful to this point. 

A July 1998 initial evaluation by a general practitioner 
indicated chronic mild right foot pain since an injury in 
service where the right foot was run over by a truck.   An x-
ray evaluation of the right foot that month did not reveal 
any bone or joint abnormality. The impression was of a normal 
right foot examination. In a March 1999 VA primary nursing 
consult, the VA treatment provider indicated a history of 
right foot pain due to old trauma. A general practitioner 
physician that month noted an assessment in part of right 
foot pain due to old trauma, but with normal x-rays.  In 
November of that year a similar assessment was provided of 
post-traumatic residual pain the right foot. The Veteran 
continued to obtain podiatric care, and an April 2003 
assessment describes a general arthritis disorder with pain 
in the right foot as the worst pain. 

On a December 2005 podiatric consult the Veteran reported 
that in 1966 his right foot was run over by a truck while he 
was in Vietnam, and now his foot would not pronate. He also 
described frost bite of the right foot from when he had 
served in Korean. He reported the foot hurt constantly and 
was worse with standing. Objectively, a dermatological 
examination revealed evidence of severe plantar 
dermatomycosis. There was evidence for biomechanical 
instability with the presence of flexible hammertoes, 
forefoot valgus/acquired supinatus, symmetrical calluses, and 
positive arch/fascial tenderness among other manifestations. 

While a documented right foot crush injury is not of record, 
as stated, the Veteran's competent assertions of in-service 
injury may still substantiate his claim. See Buchanan, 451 
F.3d at 1336. Other medical providers have indicated a remote 
history of a right foot injury, but did not clarify whether 
the injury was incidental to service. Thus, a VA examination 
should be obtained on whether a current right foot disability 
is due to the Veteran's service, to include in view of his 
assertions on how an accidental injury occurred during his 
service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

The consideration of the Veteran's petitions to reopen on the 
merits further requires that the Veteran receive notice as to 
the criteria to substantiate his claims. In the decision of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the VCAA 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence. In 
carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the 
element(s) found insufficient in the previous denial. The 
Court further held that failure to describe what would 
constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error. 


In this instance, the RO's December 2004 VCAA correspondence 
to the Veteran informed him that as to the previously denied 
claims for service connection for right foot cold weather 
injury, and jungle rot of the bilateral feet, in order to be 
considered material, the additional existing evidence must 
pertain to the reason his claim was previously denied. The 
RO's correspondence stated that these claims were previously 
denied because they were not well-grounded, and the evidence 
submitted must relate to this fact. 

This delineation of "material evidence" however does not 
inform the Veteran of elements of his claim found deficient 
in the prior denial -- for a right foot cold injury, evidence 
of a nexus to service; and jungle rot of the bilateral feet, 
evidence of a current disability. The letter does not further 
define "new and material evidence" in relation to the 
claims for service connection for a cervical spine disorder, 
and sinus and throat condition. On remand, therefore, the 
RO/AMC should issue a supplemental notice letter that 
comports with all aspects of the holding in the Kent 
decision.
 
While this matter is on appeal the RO should also undertake 
appropriate action to acquire additional VA outpatient 
records. The most contemporaneous such reports have been 
obtained from VA facilities associated with the Texas 
Healthcare System, and are dated up until January 2006. The 
RO/AMC should obtain any such records from this facility on 
the Veteran's behalf, and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the Veteran's 
petitions to reopen on appeal, as required 
by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
2.	The RO/AMC should contact the VA Texas 
Healthcare System and request all 
available treatment records on file dated 
since January 2006. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	The RO/AMC should then schedule the 
Veteran for a VA examination with a 
podiatrist pertaining to his claimed 
residuals of a crush injury of the right 
foot.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations pertinent to a right 
foot disorder. The examining physician 
must then opine whether the identified 
right foot symptoms and manifestations 
are causally related to a crush injury 
of the right foot, taking into account 
his own version of this event as well 
as any other pertinent documented 
medical history. 

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for residuals of a 
crush injury to the right foot, and the 
Veteran's petitions to reopen previously 
denied claims.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiners for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)







These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


